Citation Nr: 1314421	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  08-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of right ankle sprain.

3.  Entitlement to service connection for a seizure disorder.   


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Willie

INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969. 

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This case was remanded by the Board in April 2010 for further development.  At that time the previously denied claim for service connection for a seizure disorder was reopened.  It was remanded, in part for an examination.  The other matters were remanded for notice, obtaining medical records, and readjudication.  These matters were accomplished to the extent possible as explained in more detail below, and the case has been returned to the Board.


FINDINGS OF FACT

1.  Service connection for a right knee disability was last denied in a February 2006 rating decision.  It was held essentially that there is no record of treatment in service for a chronic right knee condition or injury, and the evidence failed to show that the Veteran's right knee disability began in or was made worse during active service.  The Veteran did not appeal that decision or submit new and material evidence within one year of the rating decision.

2.  The evidence added to the record since the February 2006 decision is cumulative or redundant of the evidence of record and does not cure a prior evidentiary defect.

3.  Service connection was denied for the residuals of a right ankle sprain by rating action of July 1989.  It was held that there was an ankle sprain in service but no continuing residuals were identified.  Notice was provided and no appeal was undertaken.  In February 2006, it was determined that new and material evidence has not been submitted.  This was the last final denial on any basis.

4.  The evidence added to the record since the February 2006 decision is cumulative and redundant of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim.

5.  The Veteran was scheduled for VA examinations in relation to his claims for service connection for right ankle disability and seizure disorder.

6.  He failed to report for the examinations and has not shown good cause for doing so. 


CONCLUSIONS OF LAW

1.  The February 2006 rating decision denying service connection for a right knee disability and residuals of a right ankle sprain is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence to reopen the claims for service connection for a right knee disability and for the residuals of a right ankle strain has not been received.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156(a) (2012).  

3.  The application to reopen the claim of entitlement to service connection for a right ankle disability is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

4.  Entitlement to service connection for a seizure disorder is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2007 and April 2010, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was provided information regarding the assignment of disability ratings and effective dates.  He was also advised what constitutes new and material evidence to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The appeal was most recently readjudicated in the January 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and private treatment records.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Right Knee and Right Ankle, New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran appeals the denial to reopen the claim for service connection for a right knee disability.  In a February 2006 rating decision, the Veteran was denied service connection for a right knee disability.  The RO essentially found that there is no record of treatment in service for a chronic right knee condition or injury, and the evidence failed to show that the Veteran's right knee disability began in or was made worse during active service.  He did not appeal the decision.  

At the time of the last final denial, the record contained service treatment records, VA outpatient treatment records and a VA examination showing degenerative arthritis of the right knee.  The record also included the Veteran's statements that he broke his leg in Germany in 1967 and that he has had problems with his right leg since then. 

Since the last final denial, records showing continued treatment for the knees to include a showing of osteoarthritis of the knees have been associated with the record.  

Concerning the residuals of a right ankle sprain, it was held in July 1989 that the Veteran was shown to have had a right ankle sprain in service, but that continuing residuals were not shown.  He was notified and did not appeal.  In February 2006 it was held that new and material evidence had not been received.

In accordance with the current appeal, no new evidence has been received on the central holding of the initial final rating action.  Thus, there is no evidence received that is sufficient to reopen the claim.  In an effort to ascertain whether there might be chronic residuals that could be related to service, the RO scheduled an examination.  As noted in the next section, appellant failed, without good cause, to report for the examination.

On careful review of the record, the Board has determined that new and material evidence to reopen the claims for a right knee disability and residuals of a right ankle strain has not been received.  The Veteran's claims were previously denied on the basis that there is no record of treatment in service for a chronic right knee or ankle condition or injury, and the evidence failed to show that the Veteran's right knee or ankle disability began in or was made worse during active service.  The evidence received since the last final denial consists of records showing a current right knee disability, but no residuals of a right ankle strain.  The above evidence, however, does not constitute new and material evidence as evidence of a right knee disability was already of record and residuals of an ankle sprain were not shown.  

Because the evidence received since the last final decision is cumulative of the evidence already of record, the Veteran has not submitted new and material evidence nor has such evidence otherwise been received.  Thus, the Board concludes that new and material evidence has not been presented to reopen the claim.  


Right Ankle and Seizure Disorder

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction, with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2012).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2012).

In this case, the claims on appeal are not original claims for compensation as contemplated by the operative VA regulations.  The record reflects that the Veteran was scheduled for VA examinations in relation to his claims in July 2012 and August 2012.  Regarding the July 2012 examination, it appears that he informed the VA Medical Center that he was unable to attend the examination due to transportation problems.  His was then scheduled for two separate examinations in August 2012.  The record reflects, however, that the Veteran failed to report for the August 2012 examinations and has failed to provide good cause for his absence (a claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).  In fact, the Veteran has not provided any reason for his failure to appear for the examinations. 

In October 2012, the Veteran was sent notification that he failed to report for the August 2012 VA examinations.  He was informed that the VA examinations were crucial in providing a favorable decision on his claims, and that when a claimant fails to report for a VA examination without good cause the claim shall be rated based on the evidence of record or even denied.  The Veteran was then given 30 days from the date of the notice letter to contact the RO to reschedule his examinations.  To date, he has not responded. 

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

Here, a VA examination is needed to properly adjudicate the claims.  The Veteran was scheduled for such an examination and did not appear.  The claims on appeal are not original compensation claims and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claims must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).

Accordingly, the claims are denied. 


ORDER

New and material evidence has not been received, as such, the application to reopen the claim of entitlement to service connection for a right knee disability is denied. 

New and material evidence has not been received, as such, the application to reopen the claim of entitlement to service connection for a right ankle sprain is denied.  

Entitlement to service connection for a seizure disorder is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


